Citation Nr: 0210293	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including low back syndrome with lumbar 
hyperlordosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976 and May 1980 to April 1984.  The veteran received 
a parachute badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1995 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for residuals of a back injury, including low back 
syndrome with lumbar hyperlordosis.  

In July 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2002).

In October 1997 the Board remanded the veteran's claim for 
additional development, and that development has been 
completed to the extent possible.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  There is no competent medical evidence attributing 
residuals of a back injury, including low back syndrome with 
lumbar hyperlordosis, to service or a period of ACDUTRA or to 
an event or injury therein.



CONCLUSION OF LAW

Residuals of a back injury, including low back syndrome with 
lumbar hyperlordosis were not incurred during active duty. 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

There is no issue as to provision of appropriate forms or 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West Supp. 2002).  The veteran was notified by a 
letter dated in December 1994 that the RO had requested, but 
not received, his service medical records.  He was asked to 
supply them if he had them in his possession.  Thus, he was 
advised of evidence necessary to substantiate his claim and 
of the assistance that had been provided by VA and of what 
evidence he might provide if he had it.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); see also, Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002).  The veteran has been further 
notified of the evidence needed to substantiate his claim in 
the statement of the case, the supplemental statements of the 
case, the Board's October 1997 remand, a letter dated in 
November 1999, an April 2001 letter, and a February 2002 
letter.  

VA has made exhaustive efforts to obtain all relevant service 
department and private medical records and to verify all 
periods of active and inactive service.  The RO has either 
received the requested records or has had responses that no 
records are available.  The veteran has been accorded a VA 
examination.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)).  

The veteran has been informed of the provisions of the VCAA 
and has had all benefits of the duties of assistance and 
notice imposed by that law.  In addition, he has been advised 
in the April 2002 SSOC of the provisions of the regulations 
as amended.  The Board may proceed with appellate review of 
the claim.

I.  Factual Background

The veteran has stated in his initial claim that he had a 
back injury in 1979.  The service medical records reveal 
that, at the time of examination for entrance into active 
service in May 1973, the veteran's spine and other 
musculoskeletal were clinically evaluated as normal.  

The June 1979 medical examination shows that the veteran's 
spine and other musculoskeletal were clinically evaluated as 
normal.  The veteran stated that he had never had, or did not 
currently have, bone, joint or other deformity, or recurrent 
back pain.

The veteran has submitted a Fort Riley ROTC Advanced Camp 
diploma dated July 1979.

A May 1980 to April 1984 record of current and previous 
assignments showed that the veteran was a member of the ROTC.  
The record also showed the veteran's two periods of active 
service.  

A February and March 1981 service record shows that there 
were no other deficiencies noted.  

A December 1983 examination shows that the veteran was 
assigned a physical profile of "1" for his overall physical 
condition and abilities.

An August 1986 medical examination shows that the veteran's 
spine and other musculoskeletal were clinically evaluated as 
normal.  The veteran reported that he had never had, and did 
not have at that time, bone, joint or other deformity, or 
recurrent back pain.  

A private October 1993 record shows the veteran complained 
that in 1979 he injured his back.  In 1981 he injured his 
neck.  He stated that he fell on his coccyx in 1986.  He has 
a history of low back versus neck pain.  There was no 
numbness or paresthesia.  The veteran denied any relevant 
injury.  The assessment was musculoskeletal pain.  

A private October 1993 record shows that there was a history 
of trauma in the past.  The cervical, thoracic and lumbar 
spine showed anatomical alignment of the cervical spine 
vertebral bodies.  There was an anterior osteophyte at the 
superior aspect of C7.  Minimal posterior osteophytes at C4, 
C4/C5, and C6 were demonstrated.  These were producing 
encroachment of the right neural foramina at C4/C5 and C5/C6.  
There was no prevertebral soft tissue swelling.  The lumbar 
spine vertebral bodies were in anatomical alignment.  There 
was a minimal scoliosis of the lower thoracic and upper 
lumbar spine on the anterior-posterior projection.  There 
were no compression fractures or vertebral abnormalities in 
the thoracic region.  The impression was levoscoliosis of the 
lower thoracic and upper lumbar spine, and degenerative joint 
disease of the cervical spine.  

The veteran underwent a January 1995 VA examination.  The 
veteran reported that he injured his lower back in 1979 going 
through a physical training test.  He also reported that he 
reinjured it in 1988 while participating in parachute 
training.  In 1988 the veteran reported that he fell on his 
tailbone which resulted in him being placed on workers' 
compensation for 30 days because of his back discomfort.  No 
surgery was done.  On examination, the veteran undressed and 
subsequently redressed without assistance and without a 
display of discomfort.  Examination of the back showed an 
increase in the lumbar lordosis.  The diagnosis was post-
traumatic back syndrome, and mild lumbar hyperlordosis.  

A March 1995 VA outpatient record shows that the veteran 
reported complaining of back pain since 1979.  It was noted 
that in January 1995 the lumbo-sacral spine was negative.  
The diagnosis was lumbosacral strain.  

A hearing was held before a member of the Board sitting at 
Atlanta, Georgia in July 1997.  The veteran testified that he 
sustained a back injury in 1979 at Fort Riley, Kansas.  The 
veteran indicated that this took place during advanced 
Reserve Officers Training Corps (ROTC).  The veteran stated 
that he was sent to a training medical center where he was 
seen by a physician's assistant who noticed a large lump in 
the veteran's back and lower spine.  The physician's 
assistant then gave the veteran several heat packs to place 
on his back and gave him documentation to give to his 
training cadre that he could not complete training for the 
day.

The veteran also indicated that he has a diploma stating that 
he graduated from advanced ROTC in 1979.  The veteran 
finished his course, got his commission, went to jump school 
and completed the tour of duty.  The veteran indicated that 
during one of his jumps that there was no wind and his chute 
brought him straight down.  The veteran injured his back in 
the fall.  The veteran indicated a knot came into his back.  
When the veteran was an officer going through jump school he 
did not want to go stand on a white line and be turned down 
because he could not complete training.  He stated that he 
completed training with a knot in his back because he did not 
want to be denied jump wings.  

The veteran reported that he was not in service from January 
1976 to 1980 and was in college.  He stated that while he was 
never diagnosed during service with abnormal curvature of the 
spine that he felt that the injury was due to a knot he 
received to his back in 1979.  He stated that during 
training, in terms of getting down real low, the veteran was 
a small person and could go fast.  He reported that sometimes 
his buttocks might have hit the ground or a piece of rock 
when he was coming up low.  He thought that the knot may have 
been protruding up.  The veteran indicated that on only one 
time that he mentioned a curvature of the spine and the one 
incident that caused it.  He was treated with heat packs.  He 
rested the rest of that training day as well as the next 
training day.  He also reported that he reinjured his back 
and his knee did not go completely down.  

He went on active duty in October 1980.  He stated that he 
had a jump injury.  The veteran then stated that he reinjured 
his back in 1988.  The veteran fell out of a chair onto his 
tailbone.  When he fell on his tailbone he could not move.  
The veteran was picked up.  The veteran had a desk job at the 
time.  The veteran testified that the initial injury to his 
back occurred at Fort Riley when he was in the ROTC ACDUTRA.  
The veteran wore a back brace.

An April 2000 record shows a request was made to the United 
States Army Medical Department Activity in Fort Riley, 
Kansas.  The veteran indicated that in 1979 that he underwent 
treatment for his back.  A response from the Martin Army 
Community Hospital shows that there were no records found for 
the veteran as requested.  

In a June 2000 statement the veteran indicated that he had 
two periods of service.  The first period of service was from 
August 1973 to August 1976 and the second from May 1980 to 
April 1984.  The veteran was shown to be a member of two Army 
Reserve Units.  The veteran did state that he had no active 
duty for training for either of the two Army reserve units 
listed.  

An October 2000 note from the Commander of the 213 
Transportation Company stated that the veteran was not a 
soldier in that unit.  

Requests for any reserve records for the veteran were made to 
the Office of the Adjutant General on multiple occasions.  
Attempts were dated April 2001, June 2001, September 2001, 
and February 2002.

A March 2002 letter from the personnel security manager of 
the Georgia Army National Guard shows that all avenues have 
been exhausted in an effort to locate the veteran's records.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service. 38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder. 38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder. 38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b) 
(2001).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2001).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran's entrance and in-service examinations showed 
that the veteran was clinically evaluated as normal.  There 
were no noted defects of the spine or other musculoskeletal 
systems.  

The veteran in effect has stated that he had no periods of 
active duty for training, although he has also asserted that 
he was injured while in ROTC in 1979 in Fort Riley, Kansas.  
He reported that he underwent treatment at the local medical 
facility.  There were no medical records from this period 
found.  

The first time complaints for the back were noted in a 
private October 1993 record that was more than 13 years after 
discharge from service.  To summarize, the private October 
1993 record shows the veteran complained that in 1979 he 
injured his back.  He stated that he fell on his coccyx in 
1986.  The assessment was musculoskeletal pain.  A review of 
the evidence shows no treatment or defects of the back or 
spine noted.  

While the veteran did complete a parachute badge, and did 
submit a Fort Riley Advanced ROTC training diploma dated July 
1979, there is no objective evidence showing the veteran was 
injured his back during active service or active duty for 
training.  In addition, as noted above, after his first 
period of enlistment there were no defects of any sort 
related to the his spine or other musculoskeletal system.  
During the several years that the veteran stated he was in 
ROTC there were no records of medical treatments or 
complaints for a back disability.  

During the reenlistment examination the veteran continued to 
have a spine clinically evaluated as normal.  Therefore, a 
review of the evidence shows that during the veteran's first 
tour of duty that there were no spine or musculoskeletal 
defects noted on examination or treatment records.  The 
period of time where the veteran stated he was in ROTC 
training in 1979 show only that he did indeed appear to have 
received a ROTC training diploma.  The veteran has stated 
that he felt that he had reinjured his back during a 
parachute training episode.  While the veteran was awarded a 
parachute badge, there are no medical records showing 
treatment for such an incident.  In particular, the October 
1993 service examination showed there were no spine or 
musculoskeletal defects noted from this period through his 
last tour of duty.  

The veteran has not submitted competent medical evidence nor 
is there any competent medical evidence of record, which 
establishes a nexus between a current back disability and 
service or ACDUTRA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for residuals of a back injury, 
including low back syndrome with lumbar hyperlordosis.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. 38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

ORDER

Entitlement to service connection for residuals of a back 
injury, including low back syndrome with lumbar 
hyperlordosis, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

